Title: To Thomas Jefferson from Anne Cary Randolph, 12 December 1806
From: Randolph, Anne Cary
To: Jefferson, Thomas


                        
                            Edgehill December 12 1806
                        
                        I recieved my Dear Grand Papa’s letter and am much obliged to him for it. the grass fowls & flowers
                            arrived safe on monday afternoon. I planted the former in a box of rich earth and covered it for a few nights untill I
                            thought it had taken root and then by degrees for fear of rendering it too delicate exposed it again. it looks extremely
                            well indeed. if you think it will not stand the winter out, it is not too late to take it in. the weather here is very
                            cold our first snow was between 8 and 10 inches deep. before it had melted one fell of 2 and it is still snowing quite
                            fast. it is the general opinion that we shall have a hard winter. Mr. Shoemaker has been unwell, but is now better. Mr.
                            Peyton has returned well. Mama and the children are well also and send their love to you adieu my Dear Grand Papa believe me to be your sincerely affectionate Grand daughter
                        
                            Ann C Randolph
                            
                        
                    